Citation Nr: 0703570	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current degenerative disc 
disease of the cervical spine is due to an in-service injury 
that occurred while on training exercises in Ansbach, West 
Germany.  At his January 2006 Board hearing, the veteran 
testified that a Hawk missile detached from his truck and 
slammed into the loader, knocking him into the halo 
supporter.  He testified that he did not seek treatment for 
pain he experienced at the time of the accident; however, he 
contends that he has had neck problems ever since.

Although there is no evidence in the veteran's service 
medical records regarding the claimed accident, the veteran 
submitted a May 2005 statement from a fellow serviceman who 
witnessed the accident.  The serviceman indicated that he was 
assigned to observe the training exercise in his capacity as 
Military Police (MP).  The serviceman wrote that he witnessed 
a Hawk missile fall off of the veteran's truck, and based on 
his experience as a traffic investigator in the MP, it was 
his opinion that the accident could have resulted in bodily 
harm to the veteran.

The Board observes that the veteran underwent a VA 
examination in September 2004 in conjunction with his claim.  
However, as noted by the VA examiner, the claims folder, 
including the veteran's service medical records and the 
aforementioned buddy statement, was not available for review.  
Thus, no etiological opinion was provided.

Additionally, the veteran has submitted a January 2006 
private treatment report that indicates that the degenerative 
changes in his spinal column were accelerated as a result of 
traumatic injury to his cervical spine.

The Board concludes that, in light of the evidence above, 
there is insufficient competent medical evidence to decide 
the veteran's claim and a VA examination and opinion is 
needed to assist the Board in deciding this claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  The Board is not satisfied 
that it can decide the veteran's claim without an etiological 
opinion regarding whether his current degenerative disc 
disease is related to his active duty service, including the 
claimed accident.  Thus, in order to fulfill its duty to 
assist the veteran under 38 C.F.R. § 3.159, the Board is 
requesting a VA examination and opinion in accordance with 
the instructions below.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the cervical spine.  Dingess 
held that VA must provide notice of all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice regarding the type 
of evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
degenerative disc disease of the cervical 
spine.  The claims file, including this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  The examination should 
include a review of the veteran's 
pertinent medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to whether the veteran's 
degenerative disc disease of the cervical 
spine is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the veteran's 
military service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran's degenerative disc disease of the 
cervical spine is related to his military 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

3. Following completion of the above, 
readjudicate the veteran's claim based on 
the entirety of the evidence, to include 
any evidence associated with the claims 
file after the October 2005 statement of 
the case, including the evidence submitted 
by the veteran in January 2006 that was 
not previously considered by the RO.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


